Citation Nr: 0739161	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-25 221A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

Entitlement to service connection for peptic ulcer disease.   

(The claim for a total disability rating for compensation 
based on individual unemployability is addressed in a 
separate decision and in accordance with 38 U.S.C.A. 
§ 7107(c) decided by the Acting Veterans Law Judge, who 
conducted the hearing on the claim in March 2003.).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1973 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Houston, Texas, which denied service connection for peptic 
ulcer disease. 

In October 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDING OF FACT 

Peptic ulcer disease was not affirmatively shown to have been 
present during service, peptic ulcer disease was not manifest 
to a compensable degree within one year of separation from 
active duty, and current peptic ulcer disease, first shown 
more than one year after service, is unrelated to a disease, 
injury, or event of active service origin. 


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
service; and peptic ulcer disease as a chronic disease may 
not presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2002 and in February 2005.  The 
veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  

The veteran was asked to submit evidence, which would include 
that in his possession, in support of his claim.  The notice 
included the general provision for the effective date of the 
claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of  
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable).

To the extent that the veteran was not provided notice about 
the degree of disability assignable, the VCAA notice was 
defective, but as the claim of service connection is denied 
no disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument, which in did at his hearing in October 2007, and 
evidence.  As the timing error did not affect the essential 
fairness of the adjudication of the claim, the presumption of 
prejudicial error as to the timing error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The VA has obtained service records, 
VA records, and private medical records.  In the absence of 
any indication that the current peptic ulcer disease may be 
associated with an established event or disease in service. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service medical records show that in September 1973 the 
veteran complained of a stomach problem, and he was given 
Mylanta.  There was no diagnosis.  In October 1975, the 
veteran complained of stomach cramps of three weeks' 
duration. The assessment was functional bowel syndrome.  On 
separation examination prior, there was no complaint, 
finding, or history of peptic ulcer disease or other 
gastrointestinal abnormality, and the abdominal and visceral 
examination was normal. 
 
After service, VA records disclose that in January 2001 an 
esophagodudenoscopy (EGD) revealed antral erosions with a 
large fold in the prepyloric region and the diagnosis was 
peptic ulcer disease.  In June 2002, it was noted that the 
veteran had complained of epigastric pain "for years" but 
nothing was ever found.

In October 2007, the veteran testified that his stomach 
problems began in 1975 during service. 



Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran serves for 90 days or more, service connection 
for peptic ulcer disease may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service. 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309

Analysis 

On the basis of the service medical records, peptic ulcer 
disease was not affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

And although the service medical records do not document 
peptic ulcer disease, a stomach "problem" and stomach 
cramps were noted during service. 

But as the two stomach complaints were isolated and separated 
by two years, the service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify peptic ulcer disease and sufficient observation 
to establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, peptic ulcer disease was first documented by 
VA in 2001.  The absence of documented complaints from 1976 
to 2001 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has stated that he has had stomach pain for years, 
there are no documented complaints before 2001.  The Board 
finds the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity. 

The diagnosis of peptic ulcer disease in 2001 is well beyond 
the one-year presumptive period for manifestation of the 
disease as a chronic disease under 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial documentation 
of peptic ulcer disease after service under 38 C.F.R. § 
3.303(d), there is no competent evidence of record that links 
peptic ulcer disease to the complaints of a stomach problem 
or stomach cramps during service. 



As for the veteran's statement and testimony, relating 
current peptic ulcer disease service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Therefore the veteran's statements and testimony are not 
competent evidence on the question of medical causation, that 
is, the relationship between the current peptic ulcer disease 
and service. 

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for peptic ulcer disease is denied.  


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


